DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the gas removal unit comprises diaphragms or membranes”, “and wherein the gas removal unit comprises diaphragms or membranes essentially impermeable to gases other than the non-condensable gases and a burning/flaring unit”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “burning/flaring unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “burning/flaring unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not appear to have support with structure and or how the structure is connected in the system to perform the burning/flaring. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindqvist EP 2098307 A1, as cited on the IDS, in view of Lindqvist’615 US 20110203615 A1.
Re claim 1, Lindqvist teach a gas removal unit for removing non-condensable gases from a system implementing a closed-loop thermodynamic process involving a condensable working medium, the system including (i) a heat exchanger (23) for generation of a hot gaseous working 

Lindqvist fail to explicitly teach 32 is a heat exchanger.
Lindqvist  ‘615 teach a heat exchanger for generation of a hot gaseous working medium (para 65) to exchange heat between tanks.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchanger as taught by Lindqvist  ‘615 in the Lindqvist invention in order to advantageously allow for a known method to cause vaporization in a separation process.
Re claim 2, Lindqvist teach the fourth valve allows the ingress of the condensed working medium from the main condensation vessel/heat exchanger into the condensation vessel as a spray (noting the valves allow for the operations which are considered vapor ).  

Re claim 4, Lindqvist , as modified, fail to explicitly teach details of the heat exchanger.
Lindqvist  ‘615 teach a cooler for actively cooling the condensed working medium entering into the condensation vessel from the main condensation vessel/heat exchanger (para 65) to exchange heat between tanks.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchanger as taught by Lindqvist  ‘615 in the Lindqvist invention in order to advantageously allow for a known method to cause vaporization in a separation process.
	

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindqvist EP 2 098 307 A1 in view of Lindqvist’615 US 20110203615 A1 further in view of Bowan US 20130036736 A1 and Di Stefano US 20080223555 A1 .
 	 Re claim 3, Lindqvist, as modified, fail to teach, details of the sensors.

Bowan teach a first temperature sensor that monitors a first temperature in the condensation vessel (106);  
     a third temperature sensor (para 48, 102,104 “102, 104 monitor and report the working fluid pressure and 
temperature within the low and high pressure sides of the fluid circuit”, noting the temperature of fluid in the circuit is interpreted to meet the claim limitations since the exact location of the temperature sensor is not claimed and fluid in the condensation vessel is considered to be able to “in the condensed working medium before the condensed working 
 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the sensors as taught by Bowan in the Lindqvist, as modified,  invention in order to advantageously allow for a response to the reported temperatures, pressures, mass flow rates, and/or other variable conditions provided by the sensors and also to ambient and/or environmental conditions, the control system may be able to adjust the general disposition of each of the valves.
Lindqvist, as modified, fail to explicitly teach a second temperature sensor.
Di Stefano teach a second temperature sensor that monitors a second temperature in the main condensation vessel/heat exchanger to monitor temperature in a heat exchanger (para 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a second temperature sensor as taught by Di Stefano in the Lindqvist, as modified, invention in order to advantageously allow for temperatures in a circuit using valves and feedback.
 

Additionally noting that for clarity, the recitation “before the condensed working medium is supplied into the condensation vessel as a spray” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus 

Re claim 9, Lindqvist teach a non-condensable gases removal system comprising: a system implementing a closed-loop thermodynamic process involving a condensable working medium, the system comprising: a heat exchanger  (23) for generation of a hot gaseous working medium; and a main condensation vessel/heat exchanger  (1) for condensation of the condensable working medium from the hot gaseous working medium to a condensed working medium; and a gas removal unit comprising: a vent line (4) ; a first valve (10) connected to the vent line; and a condensation vessel (6) connected to: the vent line through which the non-condensable gases are to be released via the first valve; and the main condensation vessel/heat exchanger through a second valve (18), a third valve (9) and a fourth valve (14), wherein the third valve and the fourth valve allow ingress of a condensed working medium from the main condensation vessel/heat exchanger into the condensation vessel, wherein the second valve allows ingress of a gaseous working medium from the system into the condensation vessel (noting the open and or closed status “allow ingress” in a certain operation in which the system performs “allow ingress of a condensed working medium from the main condensation vessel/heat exchanger into the condensation vessel” via 4, 10, para 42), 

, (iii) the third valve can be closed to separate the main condensation vessel/heat exchanger from the condensation vessel (fig 2), while the fourth valve remains open to supply the condensed working medium to the condensation vessel, such that a level of the condensed working medium in the condensation vessel rises, (iv) the fourth valve can be closed to stop the supply of the condensed working medium to the condensation vessel (noting closing a pressure relief valve is part of an operation which can stop flow of fluid), and (v) the first valve can be open to release and remove non-condensable gases through the vent line (noting the first valve is capable of performing the operation).

Lindqvist fail to explicitly teach 32 is a heat exchanger.
Lindqvist  ‘615 teach a heat exchanger for generation of a hot gaseous working medium (para 65) to exchange heat between tanks.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchanger as taught by Lindqvist  ‘615 in the Lindqvist invention in order to advantageously allow for a known method to cause vaporization in a separation process.
Lindqvist, as modified, fail to explicitly teach a details of the sensor.
 (para 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to details of the sensor as taught by Di Stefano in the Lindqvist, as modified, invention in order to advantageously allow for temperatures in a circuit using valves and feedback.
 
Lindqvist, as modified, fail to teach, details of the sensors.

Bowan teach measuring a first temperature in the condensation vessel (106, para 48, ) to add additional monitoring capability to the fluid circuit.
 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the sensors as taught by Bowan in the Lindqvist, as modified,  invention in order to advantageously allow for n response to the reported temperatures, pressures, mass flow rates, and/or other variable conditions provided by the sensors and also to ambient and/or environmental conditions, the control system may be able to adjust the general disposition of each of the valves.

Additionally noting that for clarity, the recitations “a spraying of a condensed working medium from the main condensation vessel/heat exchanger into the condensation vessel” and “such that a level of the condensed working medium in the condensation vessel rises” have been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See .


Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindqvist EP 2 098 307 A1 in view of Lindqvist’615 US 20110203615 A1 further in view of Vermeersch US 20140208750 A1 and Di Stefano US 20080223555 A1 .
 	 Re claim 3, Lindqvist, as modified, fail to teach, details of the sensors.

Vermeersch teach a first temperature sensor that monitors a first temperature in the condensation vessel;  
     a third temperature sensor that monitors a third temperature in the condensed working medium before the condensed working medium is supplied into the condensation vessel as a spray; and a first pressure sensor  that monitors a first gas pressure in the condensation vessel (paras 74-75) to add monitoring capability to the fluid circuit.
 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the sensors as taught by Vermeersch in the Lindqvist, as modified,  invention in order to advantageously allow for  response to the reported temperatures, pressures, mass flow rates, and/or other variable conditions provided by the sensors and also to ambient 
Lindqvist, as modified, fail to explicitly teach a second temperature sensor.
Di Stefano teach a second temperature sensor that monitors a second temperature in the main condensation vessel/heat exchanger to monitor temperature in a heat exchanger (para 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a second temperature sensor as taught by Di Stefano in the Lindqvist, as modified, invention in order to advantageously allow for temperatures in a circuit using valves and feedback.

Additionally noting that for clarity, the recitation “before the condensed working medium is supplied into the condensation vessel as a spray” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Re claim 9, Lindqvist teach a non-condensable gases removal system comprising: a system implementing a closed-loop thermodynamic process involving a condensable working 
and whereby (i) the third valve can be open to equilibrate the pressure in the condensation vessel and the main condensation vessel/heat exchanger (noting the valve is capable of performing the operations with and or tandem with the other valves ), (ii) the fourth valve can be open to start a spraying of a condensed working medium from the main condensation vessel/heat exchanger into the condensation vessel (noting the valve is capable of performing the operations with and or tandem with the other valves ), 
, (iii) the third valve can be closed to separate the main condensation vessel/heat exchanger from the condensation vessel (fig 2), while the fourth valve remains open to supply the condensed working medium to the condensation vessel, such that a level of the condensed working medium in the condensation vessel rises, (iv) the fourth valve can be closed to stop the 

Lindqvist fail to explicitly teach 32 is a heat exchanger.
Lindqvist  ‘615 teach a heat exchanger for generation of a hot gaseous working medium (para 65) to exchange heat between tanks.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchanger as taught by Lindqvist  ‘615 in the Lindqvist invention in order to advantageously allow for a known method to cause vaporization in a separation process.
Lindqvist, as modified, fail to explicitly teach a details of the sensor.
Di Stefano teach a second temperature in the main condensation vessel/heat exchanger to monitor temperature in a heat exchanger (para 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to details of the sensor as taught by Di Stefano in the Lindqvist, as modified, invention in order to advantageously allow for temperatures in a circuit using valves and feedback.
 
Lindqvist, as modified, fail to teach, details of the sensors.

Vermeersch teach measuring a first temperature in the condensation vessel (paras 74-75 ) to add additional monitoring capability to the fluid circuit.
 


Additionally noting that for clarity, the recitations “a spraying of a condensed working medium from the main condensation vessel/heat exchanger into the condensation vessel” and “such that a level of the condensed working medium in the condensation vessel rises” have been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.



	

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindqvist EP 2 098 307 A1 in view of Lindqvist’615 US 20110203615 A1 further in view of Hatama et al. US 9358498 B2 1 and Berry et al. US 7644594 B2 .
 Re claim 5, Lindqvist teach the gas removal unit is connected with the vent line (noting that all structure is connected), however, Lindqvist, as modified, fail to explicitly teach details of the membrane.
Hatama et al. teach and wherein the gas removal unit comprises diaphragms or membranes (3) essentially impermeable to gases other than the non-condensable gases (cols 6-7) to filter the working fluid.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the membrane as taught by Hatama et al. in the Lindqvist, as modified, invention in order to advantageously allow for gas separation.
Lindqvist, as modified, fail to teach multiple membranes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include membranes to advantageously allow for improved membrane function and increased reliability since it has been held that a mere duplication of the essential working parts involves only routine skill in the art. See MPEP 2144.04, section VI, part B.
Lindqvist, as modified, fail to explicitly teach details of a cold trap.
Berry et al. teach a cold trap (522) for thawing and temperature gradient controls  .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the membrane as taught by Berry et al. in the Lindqvist, as modified, invention in order to advantageously allow for fractional gas separation.
6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindqvist EP 2 098 307 A1 in view of Lindqvist’615 US 20110203615 A1 further in view of Find US 8475566 B2 and Hatama et al. US 9358498 B2 .
Re claim 6, Lindqvist teach the gas removal unit is connected with the vent line (noting that all structure is connected), however, Lindqvist, as modified, fail to explicitly teach details of the membrane.
Hatama et al. teach and wherein the gas removal unit comprises diaphragms or membranes (3) essentially impermeable to gases other than the non-condensable gases to filter the working fluid (cols 6-7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the membrane as taught by Hatama et al. in the Lindqvist, as modified, invention in order to advantageously allow for gas separation.
Lindqvist, as modified, fail to teach multiple membranes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include membranes to advantageously allow for improved membrane function and increased reliability since it has been held that a mere duplication of the essential working parts involves only routine skill in the art. See MPEP 2144.04, section VI, part B.
Lindqvist, as modified, fail to explicitly teach details of a filter.
Find teach a filter for removal of traces of absorbing agent (col 6 lines 35-40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a filter as taught by Find in the Lindqvist, as modified, invention in order to advantageously allow for gas separation and to select the most appropriate kind of filter when the .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindqvist EP 2 098 307 A1 in view of Lindqvist’615 US 20110203615 A1 further in view of Starcher US 20150240717 A1.

Re claim 7, Lindqvist teach the gas removal unit is connected with the vent line (noting that all structure is connected), however, Lindqvist, as modified, fail to explicitly teach details of the membrane.
Hatama et al. teach and wherein the gas removal unit comprises diaphragms or membranes (3) essentially impermeable to gases other than the non-condensable gases to filter the working fluid.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the membrane as taught by Hatama et al. in the Lindqvist, as modified, invention in order to advantageously allow for gas separation.
Lindqvist, as modified, fail to teach multiple membranes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include membranes to advantageously allow for improved membrane function and increased reliability since it has been held that a mere duplication of the essential working parts involves only routine skill in the art. See MPEP 2144.04, section VI, part B.
 Lindqvist, as modified, fail to explicitly teach a scrubber.
Starcher teach a scrubber (para 85) to capture small particles in gas.
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindqvist EP 2 098 307 A1 in view of Lindqvist’615 US 20110203615 A1 further in view of Lokhandwala US 20070125537 A1 and Chinn et al. US 20100186586 A1     .
Re claim 8, Lindqvist teach the gas removal unit is connected with the vent line (noting that all structure is connected), however, Lindqvist, as modified, fail to explicitly teach details of the membrane.
Hatama et al. teach and wherein the gas removal unit comprises diaphragms or membranes (3) essentially impermeable to gases other than the non-condensable gases to filter the working fluid.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the membrane as taught by Hatama et al. in the Lindqvist, as modified, invention in order to advantageously allow for gas separation.
Lindqvist, as modified, fail to teach multiple membranes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include membranes to advantageously allow for improved membrane function and increased reliability since it has been held that a mere duplication of the essential working parts involves only routine skill in the art. See MPEP 2144.04, section VI, part B.
Lindqvist, as modified, fail to explicitly teach a burning/flaring unit .
Lokhandwala teach a burning/flaring unit (para 39) for gas treatment.
 

Lindqvist, as modified, fail to explicitly teach a unit for flaring.
Chinn et al. teach the unit (para 168) to flare gas as is known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the unit as taught by Chinn et al.  in the Lindqvist, as modified, invention in order to advantageously allow for structure to flare and flare assist gas for gas processing.
 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/GORDON A JONES/Examiner, Art Unit 3763